Citation Nr: 1636409	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  10-34 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia patella of the left knee.

2.  Entitlement to a rating in excess of 10 percent for chondromalacia patella of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the VA RO.  The Board denied the Veteran's claims in July 2015, and the Veteran timely appealed his claims to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated the Board's decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The June 2016 Joint Motion indicated that the Board failed to adequately address the potential applicability of separate, additional ratings for the Veteran's bilateral knee disabilities.  The Joint Motion also indicated that the record was unclear as to whether the Veteran had a diagnosis of arthritis in his left knee.  

While the Joint Remand did not specifically fault the adequacy of the VA examinations of record, the Board finds that, given recent developments in case law, an additional examination is required in order to provide the Veteran with a fair determination of his claims.  Therefore, pursuant to the Court's guidance in Correia v. McDonald, the examination afforded to the Veteran should report all ranges of motion in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.  See No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from June 2010 to the present. 
2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his bilateral knee disability.  In so doing, the examiner should ensure, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, in addition to the results following repetitive motion testing.  If it is not possible to complete any of the range of motion testing described above, it should be explained why.  Failure to do so will result in an examination report being found inadequate.

2.  Then, readjudicate the Veteran's claims.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

